                      Case 3:19-cv-00264-WHO Document 4 Filed 01/15/19 Page 1 of 3
AO 121 (Rev. 06/16)
TO:

                  Register of Copyrights                                           REPORT ON THE
                   U.S. Copyright Office                                   FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                        ACTION OR APPEAL
                Washington, D.C. 20559-6000                                    REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                        COURT NAME AND LOCATION
           ACTION           APPEAL                      USDC, Northern District of California
DOCKET NO.                  DATE FILED                  450 Golden Gate Avenue
                                                        San Francisco, CA 94102


PLAINTIFF                                                       DEFENDANT
ATARI INTERACTIVE, INC.                                         OOSHIRTS, INC.,




        COPYRIGHT
                                                 TITLE OF WORK                                     AUTHOR OR WORK
     REGISTRATION NO.

1    PA0001086529           Pong - The Next Level (MAC)                                 Atari Interactive, Inc.
                            ASTEROIDS DELUXE/CABARET Operation, Maintenance Atari Interactive, Inc.
2    TX0000676860
                            and Service Manual (TM-173)
                            ASTEROIDS DELUXE/COCKTAIL Operation, Maintenance Atari Interactive, Inc.
3    TX0000744954
                            and Service Manual (TM-174)
                                                                              Atari Interactive, Inc.
4    VAu0000024510          ASTEROIDS DELUXE PC Board Fabrication (036472-01)
                            ASTEROIDS DELUXE 1 COMPUTER PROGRAM (Coin- Atari Interactive, Inc.
5    TX0000756751
                            Op)
6    TX0000756752           ASTEROIDS DELUXE” II Computer Program (Coin-op) Atari Interactive, Inc.

                            ASTEROIDS DELUXE Printed-Circuit Board (Component          Atari Interactive, Inc.
7    VAu0000027872
                            Side) 036472-01
8    PA0000100722           ASTEROIDS DELUXE                                           Atari Interactive, Inc.

                            ASTEROIDS DELUXE Operation, Maintenance and Service Atari Interactive, Inc.
9    TX0000676855
                            Manual (TM-165)
10 PA0001112811             Centipede (MAC)                                     Atari Interactive, Inc.

11 TX0003465947             2600 Centipede                                             Atari Interactive, Inc.

12 TX0003448961             Centipede                                                  Atari Interactive, Inc.

                            CENTIPEDE Operation, Maintenance and Service Manual        Atari Interactive, Inc.
13 TX0000770011
                            (TM-182)
                            CENTIPEDE Printed-Circuit Board (Component Side)           Atari Interactive, Inc.
14 VAu0000027871
                            037242-01
15 VAu0000027873            CENTIPEDE Printed-Circuit Board (Circuit Side) 037242-01 Atari Interactive, Inc.
                            CENTIPEDE/CABARET Operation, Maintenance and               Atari Interactive, Inc.
16 TX0000744978
                            Service Manual (TM-189)
                            CENTIPEDE/COCKTAIL Operation, Maintenance and              Atari Interactive, Inc.
17 TX0000744956
                            Service Manual (TM-188)
                            CENTIPEDE (Computer Program for Atari 2600 Video           Atari Interactive, Inc.
18 TX0001214298
                            Computer System)

                                                                                                            American LegalNet, Inc.
                                                                                                            www.FormsWorkFlow.com
                    Case 3:19-cv-00264-WHO Document 4 Filed 01/15/19 Page 2 of 3
                         Centipede (Computer Program for Personal Computer         Atari Interactive, Inc.
19 TXu0000098901
                         System)
20 PA0000108068          CENTIPEDE                                                 Atari Interactive, Inc.

21 VA0000109343          Centipede                                                 Atari Interactive, Inc.

22 VAu0000029718         CENTIPEDE                                                 Atari Interactive, Inc.

23 PA0001865564          Centipede: Infestation (3DS)                              Atari Interactive, Inc.

24 PA0001865567          Centipede: Infestation (Wii)                              Atari Interactive, Inc.

25 TX 1-344-61 4         Adventure (Advent)                                        Atari Interactive, Inc.

26 PA 1 79-032           Missile Command                                           Atari Interactive, Inc.

27 PA 73-339             Missile Command                                           Atari Interactive, Inc.

     TX 676-859          Missile Command (Cabaret): Operation, Maintenance, and    Atari Interactive, Inc.
28
                         Service Manual: Complete with Illustrated Parts Lists
     TX 706-537          Missile Command (Cocktail): Operation, Maintenance, and   Atari Interactive, Inc.
29
                         Service Manual: Complete with Illustrated Parts List
     TX 676-857          Missile Command (Sit-down): Operation, Maintenance, and   Atari Interactive, Inc.
30
                         Service Manual: Complete with Illustrated Parts Lists
     TX 1-529-075        Missile Command: Conversion Instructions for Missile      Atari Interactive, Inc.
31
                         Command to Crystal Castles
     VAu 17-891          Missile Command: Fabrication, PC BD.: Drawing No.         Atari Interactive, Inc.
32
                         035468-01
     VAu 19-289          Missile Command: Fabrication, PC BD.: Drawing No.         Atari Interactive, Inc.
33
                         035468-01
34 TX 1-237-235          Missile Command: Object File                              Atari Interactive, Inc.

     TX 706-538          Missile Command: Operation, Maintenance, and Service      Atari Interactive, Inc.
35
                         Manual: Complete with Illustrated Parts List
     TX 701-616          Missile-Command (Missile Command Personal Computer        Atari Interactive, Inc.
36
                         Program)
37 TX 1-246-50 I         Yar’s Revenge                                             Atari Interactive, Inc.

38 VA 103-623            Yar’s Revenge                                             Atari Interactive, Inc.

     A780280             SUPER PONG 04: MODEL NUMBER 80005; OWNER’S Atari Interactive, Inc.
39                       MANUAL/GUIDE DE L’UTIUSATEUR FOR SIMPSONS-
                         SEARS
40 A764814               SUPER PONG 4: GAMES OWNER’S MANUAL         Atari Interactive, Inc.

41 A873421               SUPER PONG 4: OWNER’S MANUAL                              Atari Interactive, Inc.

     A844359             SUPER PONG PRO-AM, SUPER PONG PRO-AM TEN,       Atari Interactive, Inc.
42
                         MANUEL D’INSTRUCTIONS; PARAGON VERSION
     A844360             SUPER PONG PRO-AM, SUPER PONG PRO-AM TEN,       Atari Interactive, Inc.
43
                         OWNER’S MANUAL; PARAGON VERSION
     IU I 8211           Super Pong Pro-Am: FABRICATION. SUPER PONG PRO- Atari Interactive, Inc.
44
                         AM (PRINTED CIRCUIT BOARD)
                         SUPER PONG TELE-GAMES: MODEL NUMBER             Atari Interactive, Inc.
45 A780277               637.997360; OWNER’S MANUAL FOR SEARS ROEBUCK
                         AND COMPANY
46 A844364               SUPERPONG TEN: OWNER’S MANUAL                   Atari Interactive, Inc.

     1018098             Super Pong: FABRICATION, P.C. BOARD, SUPER PONG Atari Interactive, Inc.
47
                         PRO-AM
                         SUPER PONG: MODEL NUMBER 8004; OWNER’S          Atari Interactive, Inc.
48 A780278               MANUAL/GUIDE DE L’UTILISATEUR FOR SIMPSONS
                         SEARS


                                                                                                        American LegalNet, Inc.
                                                                                                        www.FormsWorkFlow.com
                  Case 3:19-cv-00264-WHO Document 4 Filed 01/15/19 Page 3 of 3


    In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                INCLUDED BY
                                            Amendment                   Answer                Cross Bill              Other Pleading
       COPYRIGHT                                          TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1

2

3

    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                              WRITTEN OPINION ATTACHED                                      DATE RENDERED

             Order            Judgment                                     Yes          No

CLERK                                                      (BY) DEPUTY CLERK                                            DATE



                1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                   mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy




                                                                                                                                American LegalNet, Inc.
                                                                                                                                www.FormsWorkFlow.com
